Opinion issued December 21, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00641-CR
                           ———————————
                          NASH BAUGHN, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 10
                           Harris County, Texas
                       Trial Court Case No. 2016870


                         MEMORANDUM OPINION

      Appellant, Nash Baughn, has filed a motion to dismiss the appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). The State is unopposed. We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2